Charles Parmer was convicted of the offence of gaming. He moved for a new trial upon the general grounds, and the motion was overruled. It appears that the accusation upon which he, was tried was against him and Brown and several others. The evidence for the State was to this effect : On Sunday, December 18, 1892, one Reagan, and others deputized therefor, went with the sheriff to a skirt of woods in Fulton county to look for a party of supposed gamblers. Reagan went ahead and in this skirt of woods came across a party of eighteen or twenty negroes, a number of whom were throwing dice and all betting on the result of the throws. Reagan watched the game for an hour or more, and during this time was standing among and over the players. Defendants were all with the party of players and were all betting on the game, though Reagan saw none of defendants shoot or throw the dice except possibly one Favors, and could not swear positively to having seen Favors throw the dice; all of the defendants however were betting on the throws; they would put down money and take up money on the game. Reagan saw defendants do this several times. They did not put the money they bet in a single pile, but there were sev*153eral piles of money and several betting, putting up money in the different piles, and then as the dice were thrown they would say: “ I bet he [the thrower of the dice] will pass,” or, “I bet he will not pass,” and as they saw the result of the throw by the face of the dice, the winning party would pick up the money. The whole party of players and betters were kneeling down and standing around a large circle into which the dice were thrown. The dice were thrown by persons around the circle; first one would throw, and then the dice were passed on to another, and then to another, and so on around the circle; only two or three, however, seemed to be throwing. Reagan saw Parmer put down money in one of the piles several times, and bet as much as a nickel at a time, though he did not throw the dice at all. After Reagan had watched the game as above mentioned, a portion of the sheriff’s posse came walking up at a distance of about seventy-five yards away; the gamesters saw them, jumped up and ran off, defendants being of the number, and at a distance of from a hundred to a hundred and fifty yards from where the game was going on defendants were stopped and captured.
P. R. 'Walker, for plaintiff* in error.
L. W. Thomas, solicitor, contra.
No evidence was introduced by the defendants. They all made statements denying any gaming on their part,, and Brown denied that he was present at all.